                IN THE UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF NEW YORK

ISRAEL ROMAN                                 )
                                             )
          Plaintiff,                         )
                                             )
               v.                            )No. 21-CV-2214
                                             )JURY TRIAL
THE CITY OF MOUNT VERNON;                    )DEMANDED
DET. ANTHONY BURNETT, Badge No. 109;         )
DET. “JOHN” MITCHELL, Badge No. 163; P.O.    )
TARIQ K. HYLTON, Badge No. 4680; P.O. “JOHN” )
CERQUA, Badge No. XXX; P.O. SAIED KAROO,     )FIRST
Badge No. 210; P.O. “JOHN” LLOYD             )AMENDED
Badge No. XXXX; LT. NICHOLAS MASTROGIORGIO, )COMPLAINT
Badge No. 3019; SGT. JANIE MCKENNIE, Badge   )
No. 3059; and unidentified Mount Vernon      )
Police Department employees and officers,    )
                                             )
          Defendants.                        )


     NOW COMES Plaintiff ISRAEL ROMAN and complaining of

DEFENDANTS THE CITY OF MOUNT VERNON (hereinafter, “City”), DET.

ANTHONY BURNETT, DET. “JOHN” MITCHELL, P.O. TARIQ K. HYLTON;

P.O. “JOHN” CERQUA; P.O. SAIED KAROO; P.O. “JOHN” LLOYD; LT.

NICHOLAS MASTROGIORGIO; SGT. JANIE MCKENNIE; and UNKNOWN MOUNT

VERNON POLICE DEPARTMENT EMPLOYEES AND OFFICERS, alleges as

follows:

                           Introduction

     1.    The City of Mount Vernon, through members of the Mount

Vernon Police Department, including Defendant Officers, and

other unknown members of the Mount Vernon Police Department,

routinely conducts illegal strip searches and visual and
physical body cavity searches 1 of Mount Vernon’s citizens, in

violation of the law and in violation of the City of Mount

Vernon’s own purported policies.          These illegal practices

disproportionately affect Mount Vernon’s residents of color,

particularly African American and Latino residents.

      2.    Plaintiff Israel Roman, who is Latino, was a victim of

one of these illegal strip and visual body cavity searches,

which he was subject to after his false and illegal arrest

following a dispute with a neighbor.          The strip and visual body

cavity search to which he was subjected was without

justification, was humiliating and degrading, and served no

valid law enforcement purpose.

      3.    The United States Constitution requires that all

searches be reasonable.       The United States Constitution requires

that, to justify the strip search of an arrestee, law

enforcement officials must point to specific, objective facts

and rational inferences that establish particularized reasonable

suspicion for that arrestee.        The standard for visual body

cavity searches is even higher:        law enforcement must have a

“specific, articulable factual basis supporting a reasonable


1 A “strip search” occurs when a suspect is required by law enforcement to
remove his clothes. A “visual body cavity search” is one in which the police
observe the suspect’s body cavities without touching them. A “manual body
cavity search” or a “physical body cavity search” includes some touching or
probing of a body cavity that causes a physical intrusion beyond the body’s
surface.
                                      2
suspicion to believe the arrestee secreted evidence inside a

body cavity.”   That is because courts have long recognized that,

while strip searches are “uniquely intrusive,” visual body

cavity searches are “invasive and degrading, occasioning a

serious invasion of privacy and working a significant harm to a

person’s bodily integrity.”

     4.   Invasive and degrading searches, whether strip or body

cavity searches, “cannot be routinely undertaken as incident to

all drug arrests or permitted under a police department’s

blanket policy that subjects persons suspected of certain crimes

to these procedures.”   Yet this is just what the City of Mount

Vernon has done, not only for all arrestees charged with

narcotics offenses, but also for those, like Mr. Roman, who are

charged with non-narcotic crimes as well as violations,

including such minor violations as loitering.   This is not only

illegal, but intolerable.

     5.   Despite the clear legal requirements for strip or body

cavity searches, and in violation of Mount Vernon Police

Department’s own written policy purportedly setting forth

numerous, specific, particularized limits on the use of strip

and/or body cavity searches, the Defendant Officers and other

MVPD Officers routinely strip and/or body cavity search

detainees and arrestees without any semblance of the legal


                                 3
prerequisites necessary to support these invasive and demeaning

searches and in the absence of the necessary preconditions

required to make them safe and private.   These searches have

long been known to those with decision making authority in the

Mount Vernon Police Department and have been nevertheless

allowed to continue, despite their illegality.

     6.   Conducting strip and/or body cavity searches on

persons, including Plaintiff, without particularized suspicion

borne of the facts on an individual case, is humiliatingly

invasive, degrading, unconstitutional, and flatly prohibited by

settled law.

     7.   Israel Roman brings this civil rights action pursuant

to the United States Constitution, as amended, the Civil Rights

Act of 1871, 42 U.S.C. § 1982, and the New York State

Constitution.   Mr. Roman seeks redress for Defendants’

deprivation, under color of state law, of his rights,

privileges, and immunities secured by the Constitution and laws

of the United States and the State of New York.

                      Jurisdiction and Venue

     8.   This action arises under the Fourth and Fourteenth

Amendment to the United States Constitution and the Civil Rights

Act of 1871, 42 U.S.C. § 1983, and the New York State

Constitution and laws of the State of New York.


                                 4
     9.    This Court has jurisdiction of the action pursuant to

28 U.S.C. §§ 1331, 1343, and 1367.

     10.   Venue is proper under 28 U.S.C. § 1391(b).   On

information and belief, all of the parties reside in the

Southern District of New York, and the events giving rise to the

claims asserted herein all occurred within this district.

                              Parties

     11.   Plaintiff Israel Roman is a 29 year old Latino man

who, until recently, resided in Mount Vernon, New York.

     12.   Defendant City of Mount Vernon is a New York municipal

corporation, duly organized and existing under and by virtue of

the laws of the State of New York, with its principal place of

business in Mount Vernon, New York.

     13.   Defendant City of Mount Vernon maintains the City of

Mount Vernon Police Department (MVPD), a duly authorized public

authority and/or police department, authorized to perform all

functions of a police department as per the applicable sections

of the aforementioned municipal corporation, City of Mount

Vernon.

     14.   Defendant Detective Anthony Burnett is a duly sworn

police officer of the MVPD at all times relevant to this action,

acting under color of law and within the scope of his employment

as a Mount Vernon police officer.


                                 5
     15.   Defendant Detective “John” Mitchell is a duly sworn

police officer of the MVPD at all times relevant to this action,

acting under color of law and within the scope of his employment

as a Mount Vernon police officer. Defendant Mitchell’s first

name is unknown; he is believed to use Badge No. 163.

     16.   Defendant Police Officer Tariq K. Hylton is a duly

sworn police officer of the MVPD at all times relevant to this

action, acting under color of law and within the scope of his

employment as a Mount Vernon police officer.

     17.   Defendant Police Officer “John” Cerqua is a duly sworn

police officer of the MVPD at all times relevant to this action,

acting under color of law and within the scope of his employment

as a Mount Vernon police officer.

     18.   Defendant Police Officer Saied Karoo is a duly sworn

police officer of the MVPD at all times relevant to this action,

acting under color of law and within the scope of his employment

as a Mount Vernon police officer.

     19.   Defendant Police Officer “John” Lloyd is a duly sworn

police officer of the MVPD at all times relevant to this action,

acting under color of law and within the scope of his employment

as a Mount Vernon police officer.

     20.   Defendant Lieutenant Nicholas Mastrogiorgio is a duly

sworn police officer of the MVPD at all times relevant to this


                                 6
action, acting under color of law and within the scope of his

employment as a Mount Vernon police officer.

     21.   Defendant Sergeant Janie McKennie is a duly sworn

police officer of the MVPD at all times relevant to this action,

acting under color of law and within the scope of his employment

as a Mount Vernon police officer.

     22.   Unidentified MVPD Officers and Employees are current

and/or former employees, officers, and/or supervisors of the

Mount Vernon Police Department who at all relevant times were

acting under color of law and within the scope of their

employment.

     23.   Collectively, Defendants Burnett, Mitchell, Hylton,

Cerqua, Karoo, Lloyd, Mastrogiorgio, McKennie, and the

Unidentified MVPD Officers and Employees are referred to herein

as the “Defendant Officers.”   Each of the Defendant Officers is

sued in his, her, and/or their individual capacities.

     24.   At all times hereinafter mentioned, the Defendant

Officers, either personally or through their employees, were

acting under color of state law and/or in compliance with the

official rules, regulations, laws, statutes, customs, usages,

and/or practices of the State of New York and/or the City of

Mount Vernon.




                                 7
     25.    Each and all of the acts defendants alleged herein

were done by said defendants while acting within the scope of

their employment by Defendant City of Mount Vernon.

 Israel Roman is Falsely Arrested, Illegally Strip and Visually
        Body Cavity Searched, and Maliciously Prosecuted

     26.    On October 5, 2019, Mr. Roman’s young daughter was

invited to celebrate a friend’s birthday by that friend’s

father.    Mr. Roman and his partner (his daughter’s mother)

agreed that she could go to celebrate her friend’s birthday.     At

the end of the day, the adults disagreed about the arrangements

for getting Mr. Roman’s daughter home.    The disagreement

escalated and MVPD police were called by both Mr. Roman’s

partner and the other child’s father (hereinafter, the

“Complaining Witness”). MVPD officers, including Defendants

Hylton, Cerqua, and Karoo arrived on the scene and encountered

Mr. Roman and his partner, who were waiting for them in front of

the building.    Mr. Roman, his partner, and the officers returned

to the Complaining Witness’s apartment.

     27.    Mr. Roman and his partner explained to the MVPD

officers that Mr. Roman’s partner had hit the Complaining

Witness and that Mr. Roman had not been present when that

occurred.    At the time of his initial interview by MVPD, the

complaining witness reported substantially the same facts.



                                  8
     28.     Although Mr. Roman had committed no crime, he was

nevertheless arrested and taken to the Mount Vernon Police

Department, where he was charged with Assault in the Second

Degree, a violation of PL 120.05, an E Felony.

     29.     Defendant Hylton’s sworn incident report, which was

signed by his supervisor, Defendant McKennie, contained material

false statements.

     30.     Soon after arriving at the Mount Vernon Police

Department, an unknown MVPD officer placed Mr. Roman in a cell

and directed him to remove his clothing.     Mr. Roman objected but

was told he had to participate in the strip search.     There was

no basis for the unknown MVPD officer to believe that Mr. Roman

had secreted contraband, weapons, or drugs within his clothing

and therefore no legal basis to demand that Mr. Roman strip.

     31.     Despite the absence of any legal authority, the

unknown police officer directed Mr. Roman to remove each article

of clothing, shake it out, and set it aside.     Mr. Roman was

directed to remove and then replace his top, shoes, socks,

pants, and underwear, which he did.

     32.     This strip search revealed no contraband, weapons, or

drugs, because Mr. Roman possessed no contraband, weapons, or

drugs.     As a result, there was no legal basis to conduct a

visual body cavity search.     Nevertheless, once he had undressed,


                                   9
the unknown MVPD officer directed Mr. Roman to turn around, lift

his genitals, bend over, squat, and cough. Mr. Roman again

objected to doing this but was told by the unknown MVPD officer

to comply, so he did.    As a result, his buttocks, anus, and

genitals were exposed to the unknown MVPD officer and anyone

else with a view to the cell where the search occurred.

     33.    This visual body cavity search revealed no contraband,

weapons, or drugs, because Mr. Roman possessed no contraband,

weapons, or drugs.

     34.    Following this strip and body cavity search, Mr. Roman

was placed in another cell where he was held overnight.      The

next day, he was interviewed by Defendants Burnett and Mitchell,

where he denied any wrongdoing and repeated the account of

events:    he was not in the room when his partner hit the

Complaining Witness.

     35.    Mr. Roman’s partner was also interviewed by Defendants

Burnett and Mitchell; she again took sole responsibility for any

physical contact with the Complaining Witness.

     36.    The Complaining Witness always maintained that Mr.

Roman’s partner had hit him, including in a statement to

Defendant Burnett. The Complaining Witness also provided

statements that were inconsistent with his prior statements,

insofar as he alleged that Mr. Roman pushed, but did not hurt,


                                 10
him.    While Mr. Roman disputes and has always disputed ever

pushing the Complaining Witness.

       37.    Defendants Mastrogiorgio and McKennie were

supervising officers who approved Mr. Roman’s arrest and

charges, despite their being no legal basis for same.

       38.   Mr. Roman was held at the Mount Vernon jail until

October 7, 2019, when he was presented to a judge and released

on his own recognizance.     During this time, Mr. Roman was

separated from his children.

       39.   On October 7, 2019, Mr. Roman was falsely charged by a

felony complaint sworn to by Detective Burnett with Attempted

Assault in the Second Degree, a violation of Penal Law

110/120.05, an E Felony.     The felony complaint was insufficient

on its face with respect to Mr. Roman.      As described above, Mr.

Roman did not assault or attempt to assault the complaining

witness and there was no evidence that he did assault him.        Mr.

Roman has at all times denied the allegations in this felony

complaint and that Defendant Burnett knew they were false when

he swore out the complaint.

       40.   Defendants Mitchell, Hylton, Cerqua, Karoo, Lloyd,

Mastrogiorgio, and McKennie, having observed and/or participated

in the investigation of the events described above, knew that

Mr. Roman had not committed any crime and therefore that the


                                  11
filing of the felony complaint violated Plaintiff’s rights.

Despite this knowledge, these defendants took no steps to

intervene to prevent the violation of Plaintiff’s rights.

     41.    While Defendant Burnett and, potentially, others

created material, false information and forwarded it to a

prosecutor, Defendant Officers, including but not necessarily

limited to, Defendants Mitchell, Hylton, Cerqua, Karoo, Lloyd,

Mastrogiorgio, and McKennie withheld material exculpatory

information from the prosecutor. Defendant Burnett also withheld

material exculpatory information from the prosecutor.

     42.    At his arraignment, Mr. Roman pleaded not guilty and

was released on his own recognizance.    He appeared as required

at every court date.

     43.    As a result of Mr. Roman’s false arrest and malicious

prosecution, the Office of Children and Family Services opened

an investigation into suspected child abuse or maltreatment.

That investigation was determined to be “unfounded” on December

18, 2019.

     44.    On November 18, 2019, a Superseding Misdemeanor

Information was sworn to by Defendant Lloyd, in which Mr. Roman

and his partner were charged with Assault in the Third Degree, a

violation of Penal Law 120.00, an A Misdemeanor; Harassment in

the Second Degree, a violation of Penal Law 240.26, a violation;


                                 12
Criminal Possession of a Weapon in the Fourth Degree, a

violation of PL 265.01, an A Misdemeanor; and Endangering the

Welfare of a Child, a violation of PL 260.10, an A Misdemeanor.

     45.   At all times, Mr. Roman denied pushing the Complaining

Victim and denied any involvement in any crime on October 5,

2019.

     46.   On February 24, 2020, the charges against Mr. Roman

were dismissed, because he was innocent of the charged crimes.

   Defendant City of Mount Vernon Has For Decades Ignored the
     Pattern of Illegal Strip and Body Cavity Searches, False
 Arrests, and Malicious Prosecutions, Instead Rewarding Officers
                  Engaged in this Illegal Conduct

     47.   Defendant City of Mount Vernon has long been on notice

that MVPD officers routinely engage in illegal strip and body

cavity searches of arrestees, as well as other misconduct

including fabricating crimes, falsifying reports, and illegally

detaining individuals who have committed no crime, particularly

against Black and Latino citizens.

     48.   According to the Mount Vernon Police Department

Manual, Defendants Mastrogiorgio, McKennie, Burnett, and

Mitchell, by virtue of their ranks, were obligated to supervise

other members of the Mount Vernon Police Department, including

Defendant Officers named herein, and in so supervising others,

ensure that their duties were carried out legally, to “develop



                                13
and improve” individuals under their command, inspect the work

of others, and report misconduct.

     49.   Despite these responsibilities, neither Defendant

Mastrogiorgio, McKennie, Burnett, or Mitchell took any action to

address the illegal misconduct described herein, which was

rampant during the relevant period within the Mount Vernon

Police Department.

     50.   With respect to the routine, illegal strip and body

cavity searches of arrestees, MVPD’s official policy regarding

searches of arrestees could not be more different than what goes

on in practice.   The MVPD policy governing the search of

arrested persons (Procedure No. 3.045), issued on January 4,

1993, provides, in relevant part:

           a. “a person arrested will not be subject to a full

             strip search unless there is a rational basis for

             doing so”;

           b. “The Desk Officer or supervisor present will decide

             if a strip search should be conducted and is

             responsible that the search is conducted properly”;

           c. “A ‘Strip Search’ will be utilized when the

             arresting officer reasonably suspects that weapons,

             contraband or evidence may be concealed upon the

             person or in their underclothing, in such a manner


                                14
  that they may not be discovered by the previous

  search methods.   Other factors that should be

  considered in determining the necessity for a ‘Strip

  Search’ include, the nature of the crime (serious

  violent felony), arrest circumstances, subject’s

  reputation (extremely violent person), act of

  violence, and discoveries from previous searches.”

d. “A ‘Strip Search’ will be conducted by a member of

  the same sex as the arrested person in a secure area

  in outermost privacy and with no other arrestee

  present.   It should not be necessary to touch the

  subject’s body, except for the examination of the

  hair.”

e. “If a ‘Strip Search’ is conducted, such information

  will be entered under ‘Details’ in the Arrest Book.

  A subsequent ‘Strip Search’ will not be conducted

  unless there is reasonable belief that the subject

  has acquired a weapon or contraband.”

f. “Under no condition shall a ‘Body Cavity Search’ be

  conducted by any Member of the Department.   As a

  general rule, a warrant must be obtained before a

  ‘Body Cavity Search’ is performed.   For a ‘Body

  Cavity Search’ to be justified, there must be more


                      15
             than a mere chance of finding something.   The

             standard to be applied is “reasonableness’ on the

             facts.   Only where the arrestee or police officer

             would clearly be in danger or if there was a clear

             indication that evidence would be destroyed, should

             a ‘Body Cavity Search’ be conducted.

           g. “Compelling, exigent circumstances must be presented

             before the warrant requirement can be waived.”

           h. “Due to availability of judges in Mount Vernon, a

             warrant will be obtained before a ‘Body Cavity

             Search’ is conducted.

           i. “A ‘Body Cavity Search’ must be conducted by a

             medical doctor in privacy, in an examining room

             (doctor’s office, hospital) so as to insure hygienic

             surroundings and minimal discomfort.”

           j. “If a ‘Body Cavity Search’ is considered necessary,

             the Duty District Attorney and Captain will be

             advised and their instructions complied with and

             entered in the Arrest Book.”

     51.   But this policy is regularly and routinely disregarded

and the City has long been on actual and/or constructive notice

that MVPD officers including the Defendant Officers routinely




                                 16
conduct illegal strip and/or body cavity searches of detainees

and arrestees in Mount Vernon.

      52.   As far back as 1999, if not earlier, an illegal strip

search conducted by members of the MVPD Narcotics Squad of the

MVPD gave rise to a successful civil rights lawsuit.             See Flores

v. City of Mount Vernon, et al., 41 F. Supp.2d 439 (1999).

Since then, numerous civil rights lawsuits have alleged illegal

strip and body cavity searches by Mount Vernon Police Department

Officers.    See, e.g., Scott v. City of Mount Vernon et al., 14

CV 4441 (SDNY) (Members of a single family alleged that members

of the Mount Vernon Police Department unlawfully entered their

home, detained them without reason, and unlawfully strip

searched one member of the family.         This case was settled for

$175,000    . 2); Williamson v. Mount Vernon Police Dept. et. al.,

15 CV 5635 (S.D.N.Y. 2015), (pro se complaint alleging MVPD

officers conducted illegal physical body cavity searches on him

in an apartment following an illegal arrest); Rutherford and

Gallman v. City of Mount Vernon, et al., 18-cv-10706 (same);

Long v. City of Mount Vernon, 18-cv-09068 (same).

      53.   The City has also long been on actual and/or

constructive notice that MVPD officers including the Defendant


2 Ernie Garcia, “Mount Vernon to pay $175,000 in alleged home invasion”,

LoHud.com, Aug. 16, 2017,
https://www.lohud.com/story/news/local/westchester/mount-
vernon/2017/08/16/strip-search/570586001/
                                      17
Officers routinely fabricate crimes, falsify reports, illegally

detain individuals who have committed no crime, and use

excessive force against citizens, particularly Black and Latino

citizens.

     54.    Pending and settled civil rights cases have alleged

just this type of misconduct.    In addition to Scott, described

above, examples include:    Nunez v. City of Mount Vernon et al.,

14 CV 08530 (SDNY) (Two brothers allege they were wrongly

arrested and beaten by Mount Vernon Police Department Officers.

This case was settled for $250,000.); Fonseca v. City of Mount

Vernon et al., 5459/2013 (N.Y. Sup.)(An individual alleged false

arrest, malicious prosecution and excessive force.    This case

was settled for $75,000.); Giles v. City of Mount Vernon et al.,

20 CV 5119(2020)(Plaintiff alleges that MVPD officers framed him

for a narcotics offense, criminal charges were ultimately

dismissed.); Govan v. City of Mount Vernon, et al., 19 CV 8830

(S.D.N.Y.)(Plaintiff alleges that MVPD officers framed him for a

narcotics offense, falsely arrested and maliciously prosecuted

him, and used excessive force against him.)

     55.    Defendant City of Mount Vernon has also received

numerous complaints by civilians about illegal strip and/or body

cavity searches through formal and informal channels, as well as

complaints about MVPD officers fabricating crimes, falsifying


                                 18
reports, illegally detaining individuals who have committed no

crime, and using excessive force against citizens. 3 These

complaints, made over years, demonstrated a clear and obvious

pattern of the type of misconduct at issue in this case.

      56.   In addition to the above, the undersigned has also

spoken with numerous individual residents of Mount Vernon who

have described being required to submit to strip and/or body

cavity searches while detained by MVPD officers and upon arrest

by Mount Vernon Police Department officers in the absence of any

articulable suspicion that they had secreted contraband, drugs,

or weapons in their clothing or within their bodies.

      57.   Indeed, the illegal strip and body cavity searches and

other misconduct – including false arrests and malicious

prosecutions – are so pervasive and have been allowed to occur

and continue unabated and without any consequence that, on April

30, 2021, the Westchester County District Attorney called on the

Department of Justice to investigate the MVPD for “pervasive and

persistent alleged civil rights violations including unlawful

strip searches, excessive use of force, and other misconduct.” 4



3 See George Joseph, “Corruption and Brutality Allegations Against Mount
Vernon Detective Are Echoed by Civilian Complaints”, GOTHAMIST, March 11, 2020,
https://gothamist.com/news/corruption-and-brutality-allegations-against-
mount-vernon-
detective-are-echoed-civilian-complaints.
4 The full text of the Westchester County District Attorney’s announcement is

available at: https://www.westchesterda.net/april-2021/6650-da-rocah-calls-
on-u-s-dept-of-justice-to-investigate-mount-vernon-police-department
                                      19
      58.     Prior to this, on March 17, 2021, the Westchester

County District Attorney wrote to the Mount Vernon Police

Department’s Commissioner of Public Safety to express her

“serious concern that certain members of the Mount Vernon Police

Department may have illegally performed strip searches and body

cavity searches of individuals as a matter of routine procedure

incident to the arrests prior to my taking office on January 4,

2021.    My concern arises not from a single, isolated complaint,

but from a number of them from 2012-20, making similar

allegations of certain police officers illegally or

inappropriately conducting these highly invasive searches

without the high legal and/or factual predicate thresholds

having been satisfied.” 5

        59.   In fact, numerous illegal strip and body cavity

searches were conducted at the Mount Vernon Police Department,

where supervisors were knowledgeable of the illegal searches.

Upon information and belief, many of these illegal searches were

video recorded by the MVPD.

        60.   In addition, supervisors within the Department,

specifically Defendants Burnett, Mitchell, Mastrogiorgio, and

McKennie, had knowledge of the repeated complaints of strip and

body cavity searches and other misconduct by MVPD officers that


5 The full text of the letter is available at:
https://www.westchesterda.net/images/stories/pdfs/mtvernonletter.pdf
                                     20
they supervised, but did not take action to correct or prevent

this illegal conduct.

     61.    Defendants know and at all times material herein have

known that they may not institute, enforce, or permit

enforcement of a policy or practice of conducting strip and/or

visual body cavity searches without particularized reasonable

suspicion.

     62.    Defendants further know and at all times material

herein have known that they may not institute, enforce, or

permit enforcement of a policy or practice of conducting

physical body cavity searches without probable cause and/or a

warrant, or an exigent circumstance, and may not do so except if

they are conducted in private in a safe, medically proper, and

hygienic manner

     63.    Despite having been put on notice of the common use of

illegal strip and body cavity searches of, and other misconduct

against, citizens by these complaints and lawsuits, the City of

Mount Vernon ignored the existence of a clear pattern of illegal

conduct, and did not recommend discipline for any of the subject

officers.

     64.    Despite their knowledge of these illegal searches and

other misconduct, policymakers took no action to train,




                                 21
supervise, or discipline the officers who committed these

knowingly illegal searches.

     65.   Instead, certain of the Defendant Officers were

rewarded with promotions for their aggressive police tactics and

jobs well-done by their Supervisors.

     66.   Despite such notice, Defendant City failed to take

corrective action.   This failure caused the officers in the

present case to violate Plaintiff’s civil rights.

     67.   Moreover, Defendant City was aware, prior to

Plaintiff’s arrests, that the individual defendants lacked the

objectivity, temperament, maturity, discretion, and disposition

to be employed as police officers.   Despite such notice,

Defendant City retained these officers, and failed to adequately

train and supervise them.

     68.   As a direct result of the aforementioned failures,

Plaintiff’s rights were violated.

     69.   All of the aforementioned acts of Defendants, their

agents, servants, and employees were carried out under the color

of state law.

     70.   The acts complained of were carried out by the

aforementioned individual defendants in their capacities as

police officers, with the entire actual and/or apparent

authority attendant thereto.


                                22
     71.    Defendants, collectively and individually, while

acting under color of state law, engaged in conduct that

constituted a custom, usage, practice procedure, or rule of the

respective municipality/authority, which is forbidden by the

Constitution of the United States.

           Mount Vernon’s Policies and Widespread Practices

     72.    The constitutional violations that caused Israel

Roman’s illegal strip and body cavity search, false arrest, and

malicious prosecution were not isolated events.    To the

contrary, they were the result of the City of Mount Vernon’s

policies and widespread practices of illegally strip and body

cavity searching detainees and arrestees, falsely arresting

innocent people, and falsifying police reports and other

official documents.

     73.    The constitutional violations that caused Israel

Roman’s illegal strip and body cavity search, false arrest, and

malicious prosecution were the result of the City of Mount

Vernon’s policies and widespread practices of failing to

adequately train and supervise MVPD employees on their

obligations not to illegally strip and body cavity search

detainees and arrestees, fabricate and falsify official

documents, and falsely arrest, or maliciously prosecute

individuals.


                                  23
     74.   These constitutional violations were also the result

of the City’s policies and widespread practices of failing to

discipline officers who illegally strip and body cavity search

detainees and arrestees, falsify and plant evidence, fabricate

and falsify official documents, and falsely arrest, or

maliciously prosecute individuals.

     75.   The constitutional violations that caused Israel

Roman’s illegal strip and body cavity search and the claims set

forth in this Complaint were also the result of the City’s

policies and widespread practices of failing to intervene to

prevent individual employees from violating citizens’

constitutional rights.

     76.   In accordance with these policies and widespread

practices, City employees refused to report misconduct committed

by their colleagues, including the misconduct at issue in this

case.

     77.   The City’s failure to train, supervise, and discipline

its officers and employees effectively condones, ratifies, and

sanctions the kind of misconduct that the Defendant Officers

committed against Israel Roman in this case.   Constitutional

violations such as those that occurred in this case are

encouraged and facilitated as a result of the City’s practices

and policies, as alleged above.


                                  24
     78.    The City and their employees failed to act to remedy

the abuses described in the preceding paragraphs, despite actual

knowledge of the pattern of misconduct.    They thereby

perpetuated the unlawful practices and ensured that no action

would be taken to remedy Mr. Roman’s ongoing injuries.

     79.    The policies and practices described in the foregoing

paragraphs were consciously approved by City policymakers who

were deliberately indifferent to the violations of

constitutional rights described herein.

                         Plaintiff’s Damages

     80.    As a result of his illegal strip and body cavity

searches and his false arrest and malicious prosecution, Mr.

Roman suffered emotional distress, anxiety, humiliation, shame

and terror, as well as reputational harm.

     81.    Mr. Roman is now fearful of people, particularly

police officers or those he suspects to be undercover police

officers.    He is afraid that he can be arrested for no reason at

all, and can suffer intrusive bodily searches as a result of

such false arrests.

     82.    The incidents described herein also caused Mr. Roman

emotional distress, anxiety, humiliation, shame and terror, as

well as reputational harm, as a result of being separated from

his children and subject to a child abuse investigation.


                                 25
     83.   As a result of the foregoing, Plaintiff has suffered

emotional, psychological, and reputational damages, all caused

by the Defendant Officers’ misconduct.

                     Count I – 42 U.S.C. § 1983
            Fourth Amendment/Illegal Search and Seizure

     84.   Each Paragraph of this Complaint is incorporated as if

restated fully herein.

     85.   As described in the preceding paragraphs, the conduct

of the Defendant Officers, while acting individually, jointly,

and in conspiracy with one or more persons, known and unknown,

as well as under color of law and within the scope of their

employment, violated the Plaintiff’s Fourth Amendment rights in

that they seized Plaintiff without justification and without

probable cause and conducted an illegal strip and body cavity

searches of his body, which included the close observation of

his buttocks and genitalia.

     86.   As described in the preceding paragraphs, the

Defendants violated Plaintiff’s Fourth Amendment rights in that

they seized Plaintiff without justification and without probable

cause and conducted an illegal search of his body strip

searching him and visually body cavity searching him.

     87.   The misconduct described in this Count was objectively

unreasonable and undertaken with malice, willfulness, and

reckless indifference to the rights of others.

                                26
     88.   As a result of Defendants’ misconduct described in

this Count, Plaintiff suffered great mental anguish,

humiliation, degradation, emotional pain and suffering, loss of

liberty, and other grievous and continuing injuries and damages

as set forth above.

     89.   The misconduct described in this Count was undertaken

pursuant to the policies and practices of the City of Mount

Vernon in the manner more fully described below in Count VII.

                    Count II – 42 U.S.C. § 1983
                False Arrest/Unlawful Imprisonment

     90.   Each Paragraph of this Complaint is incorporated as if

restated fully herein.

     91.   As described in the preceding paragraphs, the

Defendant Officers, while acting individually, jointly, and in

conspiracy with one or more persons, known and unknown, as well

as under color of law and within the scope of their employment,

falsely arrested and unlawfully detained Israel Roman.

     92.   The misconduct described in this Count was objectively

unreasonable and undertaken with malice, willfulness, and

reckless indifference to the rights of others.

     93.   As a result of Defendants’ misconduct described in

this Count, Plaintiff suffered great mental anguish,

humiliation, degradation, emotional pain and suffering, loss of



                                27
liberty, and other grievous and continuing injuries and damages

as set forth above.

     94.   The misconduct described in this Count was undertaken

pursuant to the policies and practices of the City of Mount

Vernon in the manner more fully described below in Count VII.

                     Count III – 42 U.S.C. § 1983
                         Malicious Prosecution

     95.   Each Paragraph of this Complaint is incorporated as if

restated fully herein.

     96.   As described in the preceding paragraphs, the

Defendant Officers, while acting individually, jointly, and in

conspiracy with one or more persons, known and unknown, as well

as under color of law and within the scope of their employment,

caused Plaintiff to be unreasonably seized and improperly

subjected to judicial proceedings for crimes for which there was

no probable cause.    These judicial proceedings were ultimately

terminated in Plaintiff’s favor in a manner indicative of his

innocence.

     97.   The misconduct described in this Count was objectively

unreasonable and undertaken with malice, willfulness, and

reckless indifference to the rights of others.

     98.   As a result of Defendants’ misconduct described in

this Count, Plaintiff suffered great mental anguish,

humiliation, degradation, emotional pain and suffering, loss of

                                  28
liberty, and other grievous and continuing injuries and damages

as set forth above.

     99.   The misconduct described in this Count was undertaken

pursuant to the policies and practices of the City of Mount

Vernon in the manner more fully described below in Count VII.

                    Count IV – 42 U.S.C. § 1983
                Violation of a Right to Fair Trial

     100. Each Paragraph of this Complaint is incorporated as if

fully restated herein.

     101. Defendant Officers created false evidence against

Plaintiff and withheld exculpatory evidence against Plaintiff.

     102. Defendant Officers forwarded this false evidence to,

and withheld exculpatory evidence from, the Westchester County

District Attorney’s Office to be used against Plaintiff in legal

proceedings, and it was used to perpetuate the proceedings

against him.

     103. As a result of Defendants’ creation and use of false

evidence, and withholding of exculpatory evidence, Plaintiff was

deprived of his liberty and suffered a violation of his

constitutional rights to a fair trial, as guaranteed by the

United States Constitution.

     104. The misconduct described in this Count was undertaken

with malice, willfulness, and reckless indifference to the

rights of others.

                                29
     105. The misconduct described in this Count was undertaken

by Defendants within the scope of their employment and under

color of law such that their employers, City of Mount Vernon,

are liable for their actions.

                   Count V - 42 U.S.C. § 1983
                      Failure to Intervene

     106. Each Paragraph of this Complaint is incorporated as if

restated fully herein.

     107. In the manner described above, during the

constitutional violations described herein, one or more of the

Defendants stood by without intervening to prevent the violation

of Plaintiff’s constitutional rights, even though they had the

duty and the opportunity to do so.

     108. Defendant Officers failed to intervene to prevent the

violations of Plaintiff’s constitutional rights as set forth in

this Complaint, specifically his false arrest, malicious

prosecution, and illegal strip and body cavity search.

     109. The misconduct described in this Count was objectively

unreasonable, was undertaken intentionally, and in total

disregard of the truth and Plaintiff’s innocence.

     110. As a result of Defendants’ misconduct described in

this Count, Plaintiff suffered great mental anguish,

humiliation, degradation, emotional pain and suffering, loss of



                                30
liberty, and other grievous and continuing injuries and damages

as set forth above.

     111. The misconduct described in this Count was undertaken

pursuant to the policies and practices of the City of Mount

Vernon in the manner more fully described below in Count VI.

                      Count VI – 42 U.S.C. § 1983
                       Section 1983 Monell Claim

     112. Each Paragraph of this Complaint is incorporated as if

fully restated herein.

     113. Defendants, collectively and individually, while

acting under color of state law, engaged in conduct that

constituted a custom, usage, practice, procedure or rule of the

respective municipality/authority, which is forbidden by the

Constitution of the United States.

     114. As described in detail above, the City of Mount Vernon

is liable for the violation of Plaintiff’s constitutional rights

because Plaintiff’s injuries were caused by the policies,

practices, and customs of the City of Mount Vernon as well as by

the actions of policy-making officials for the City.

     115. At all times relevant to the events described in this

Complaint and for a period of time prior thereto, the City had

notice of a widespread practice by their officers and agents of

illegally and intrusively searching individuals without cause,

using excessive force against individuals, manufacturing false

                                  31
evidence, suppressing exculpatory evidence, and instigating

false criminal charges, including the falsification of

statements and reports, fabricating false evidence to implicate

defendants in criminal conduct, and pursuing wrongful

convictions through profoundly flawed investigations.

     116. These widespread practices, individually and together,

were allowed to flourish because the leaders, supervisors, and

policymakers of the City directly encouraged and were thereby

the moving force behind the very type of misconduct at issue by

failing to adequately screen, hire, retain, train, supervise,

and control their officers, agents, and employees, and by

failing to adequately punish and discipline prior instances of

similar misconduct, thus directly encouraging future abuses such

as those affecting Plaintiff.

     117. The above widespread practices and customs, so well

settled as to constitute de facto policies of the City, were

able to exist and thrive, individually and together, because

policymakers with authority over the same exhibited deliberate

indifference to the problem, thereby effectively ratifying it.

     118. At all times relevant to the events described in this

Complaint and for a period of time prior and subsequent thereto,

the City failed to promulgate proper or adequate rules,

regulations, policies, and procedures for the searching of


                                32
detainees and arrestees; the collection, documentation,

preservation, testing, and disclosure of evidence; the writing

of police reports and taking of investigative notes; obtaining

statements and testimony from witnesses; and maintenance of

investigative files and disclosure of those files in criminal

proceedings.   In addition or alternatively, the City failed to

promulgate proper and adequate rules, regulations, policies, and

procedures for the training and supervision of officers and

agents of the City, with respect to these subjects.

     119. These failures to promulgate proper or adequate rules,

regulations, policies, and procedures were committed by officers

and agents of the City.

     120. In addition, the misconduct described in this Count

was undertaken pursuant to the policies and practices of the

City in that the constitutional violations committed against

Plaintiff were committed with the knowledge or approval of

persons with final policymaking authority for the City or were

actually committed by persons with such final policymaking

authority.

     121. As a result of the policies and practices of the City,

numerous individuals have been illegally and intrusively

searched and wrongly prosecuted and imprisoned for, as well as

convicted of, crimes that they did not commit.


                                33
     122. Plaintiff’s injuries were directly and proximately

caused by officers, agents, and employees of the City, including

but not limited to the individually named Defendants, who acted

pursuant to one or more of the policies, practices, and customs

set forth above in engaging in the misconduct described in this

Count.

                  Count VII – 42 U.S.C. § 1983
                      Supervisory Liability

     123. Each Paragraph of this Complaint is incorporated as if

fully restated herein.

     124. Defendants Burnett, Mitchell, Mastrogiorgio, and

McKennie, and other unidentified supervisory MVPD employees and

officers personally caused Plaintiff’s constitutional injury by

being deliberately or consciously indifferent to the rights of

others in failing to properly supervise and train their

subordinate employees.

     125. As a result of the misconduct described in this Count,

Plaintiff has suffered damages, including but not limited to

emotional distress and anguish.


                  Supplemental State Law Claims

     126. Each Paragraph of this Complaint is incorporated as if

fully stated herein.




                                  34
     127. Within the time set forth by law, Plaintiff duly

served upon, presented to and filed with the City of Mount

Vernon, a Notice of Claim setting forth all facts and

information required under the General Municipal Law 50-e.

     128. More than 30 days have elapsed since Plaintiff’s 50-h

hearing and the City of Mount Vernon has made no offer of an

adjustment or payment thereof.

     129. This action was commenced within one year and ninety

days after the causes of action herein accrued as tolled by

Governor Cuomo’s Executive Order 202.8 et seq.

     130. Plaintiff has complied with all conditions precedent

to maintaining the instant action.

     131. This action falls within one or more of the exceptions

as outlined in C.P.L.R. 1602.

                 Count VIII – New York State Law
                      Malicious Prosecution

     132. Each Paragraph of this Complaint is incorporated as if

fully restated herein.

     133. The Defendant Officers initiated, commenced, and

continued a malicious prosecution against Plaintiff.

     134. Defendant City of Mount Vernon, as employer of the

individually named Defendant Officers, is responsible for their

wrongdoing under the doctrine of respondeat superior.



                                 35
     135. Defendants caused Plaintiff to be prosecuted without

probable cause until the charges were resolved in Plaintiff’s

favor in criminal court on or about February 24, 2020.

     136. Defendants caused Plaintiff to be prosecuted without

probable cause until the charges were resolved in Plaintiff’s

favor in criminal court on or about February 24, 2020.

                  Count IX – New York State Law
           Negligent Screening, Hiring, and Retention

     137. Each Paragraph of this Complaint is incorporated as if

fully restated herein.

     138. Upon information and belief, Defendant City of Mount

Vernon failed to use reasonable care in the screening, hiring

and retention of the aforesaid defendants who illegally

searched, falsely arrested, manufactured evidence against, and

maliciously prosecuted Plaintiff.

     139. Defendant City of Mount Vernon knew, or should have

known in the exercise of reasonable care, the propensities of

the Defendant Officers to engage in the wrongful conduct

heretofore alleged in this Complaint.

                  Count X – New York State Law
               Negligent Training and Supervision

     140. Each Paragraph of this Complaint is incorporated as if

fully restated herein.




                               36
     141. Defendant City of Mount Vernon failed to use

reasonable care in the training and supervision of the aforesaid

Defendants, who illegally searched, falsely arrested,

manufactured evidence against, and maliciously prosecuted the

plaintiff.

                  Count XI – New York State Law
                  Respondeat Superior Liability

     142. Each Paragraph of this Complaint is incorporated as if

fully restated herein.

     143. Defendants were at all times material to this

complaint as employees of the Mount Vernon Police Department,

and acted within the scope of their employment in committing the

misconduct described above.

     144. Defendants’ tortious conduct was undertaken while

carrying out routine investigative functions.   The conduct was

reasonably expected by, and in fact foreseen by, Defendants’

employer.

     145. Defendant City of Mount Vernon is liable as principal

for all intentional torts committed by its agents.

     WHEREFORE, Plaintiff, ISRAEL ROMAN, respectfully requests

that this Court enter judgment in his favor and against

Defendants, THE CITY OF MOUNT VERNON; DET. ANTHONY BURNETT; DET.

“JOHN” MITCHELL; P.O. TARIQ K. HYLTON; P.O. SAIED KAROO; P.O.

“JOHN” LLOYD; LT. NICHOLAS MASTROGIORGIO; SGT. JANIE MCKENNIE;

                               37
and unknown Mount Vernon Police Department employees and

officers, awarding compensatory damages and attorneys’ fees

against each Defendant, punitive damages against each of the

Defendant Officers, as well as any other relief this Court deems

just and appropriate.

                           JURY DEMAND

     Plaintiff ISRAEL ROMAN hereby demands a trial by jury
pursuant to Federal Rule of Civil Procedure 38(b) on all issues
so triable.

                              RESPECTFULLY SUBMITTED,

                              /s/ Karen A. Newirth
                              LOEVY & LOEVY
                              Attorneys for Plaintiff
                              311 N. Aberdeen Street
                              Third Floor
                              Chicago, IL 60607
                              (718) 490-0028




                               38
